 

UNITED STATES DISTRICT COURT

_ EASTERN DSTA AEST

 

AUSTINF.JAHNKE, 5 2020 NOY 10 P 1: 2b:

Applicant, oo
Jacket 1D #: 61867 CLERK OF COURT, ’ 20-€-1693
Kenosha County Detention Center i.

Docket No.
vs.

KENOSHA COUNTY SHERIFF'S DEPARTMENT,
and DEPARTMENT OF CORRECTIONS,
Respondent(s).

 

APPLICATION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241
BY A PERSON IN CUSTODY

 

I. GENERAL INFORMATION:

A. Austin Frank Jahnke
B. Address of custodial location: 4777 88th Avenue, Kenosha, WI 53144

ll. SUBJECT OF THIS APPLICATION:

A. Type of decision or action that | am challenging: Detainer/illegal pretrial detention
and revocation of probation.

B. Who made the decision or took the action: Kenosha Sheriff's Department

C. Date of decision or action: July 15th, 2020

D. Was there a hearing of any kind?: Yes.

If yes,
1. First Hearing:
a. Date: July 24th, 2020
b. Location: Room 157 at the Pretrial Facility in Kenosha, WI.
_c. Conducted by: Commissioner Loren Keating
d. Result: Was given a $10,000 cash bond and hada preliminary hearing
‘set for July 31st, 2020

2. Second Hearing:

Case 2:20-cv-01693-PP Filed 11/10/20 Page 1of5 Document 1
a. Date: July 31st, 2020.

b. Location: Room 157 at the Pretrial Facility in Kenosha, WI.

c. Conducted by: Commissioner Loren Keating

d. Result: | was not brought to the hearing and per Wisconsin Court
Access, Kenosha Sheriff's Department stated that | was unavailable.
Hearing was rescheduled for August 19th, 2020.

3. Additional Hearings:
a. Date(s); August 19th, 2020 and September 24th, 2020

~ b. Location: Room 157 at the Pretrial Facility in Kenosha, WI.
c. Conducted by: Commissioner Loren Keating
d. Result: At both hearings, | was told by Commissioner Keating that | had
to toll the time if | wanted an attorney.

. 4, Additional Hearing:
a. Date: October 20th, 2020

b. Location: Room 157 at the Pretrial Facility in Kenosha, Wi.

c. Conducted by: Commissioner Loren Keating

d. Result: | was told by Commissioner Keating that since | did not
voluntarily toll the time, that i would be forced to fepresent myself.

5. Last Hearing:
a. Date: October 30th, 2020

_b. Location: Room 157 at the Pretrial Facility in Kenosha, WI.

c. Conducted by: Commissioner Loren Keating

-d. Result: Commissioner Keating tolled the time for good cause since an
attorney still had not been appointed.

E. Was | represented by an attorney at any hearing:

Yes.
Names: . .
: 1. Hilary Edwards 2. Terry Rose
Public Defender Office Rose & Rose
604 57th Street 5529 Sixth Ave
Kenosha, WI 53140 Kenosha, WI 53140

F. If you are challenging your illegal pretrial detention, complete the following:
1. Charge(s): Possession with intent to deliver cocaine (> 40G), Possession with
intent to deliver THC (<= 20G), Possession of paraphenilia, and d Felony bail
jumping.
2. Name and location of court in which charges are pending: Kenosha County
Courthouse, 912 56th Street Kenosha, WI 53140.
3. Case Number: 20CF830

Case 2:20-cv-01693-PP Filed 11/10/20 Page 2 of 5 Document 1
 

4. Date of Arrest and initial confinement on charges: July 15th, 2020.

G. If you are in custody after conviction and sentencing, complete the following:

1. Offense: Possession of a firearm by a felon.
2. Name and location of court which imposed the sentence: Kenosha County
Courthouse, 912 56th Street Kenosha, WI! 53140.
3. Case Number: 17CF773
4. Date of conviction: April 13th, 2020.

- 5. Date of sentencing: April 13th, 2020.
6. Length of sentence: Five years probation, sentence withheld.
7. Did you appeal the conviction?: No.
8. Have you challenged this sentence in any.other conviction proceeding?: No.

Ill. PREVIOUS APPEALS/ADMINISTRATIVE REMEDY PROCEDURES:
A. Did you appeal the decision or action listed in II(A) to a federal court previously?: No. °
B. Have you filed any previous lawsuit(s) related to your present application?: No.
C. If your application concerns a federal parole matter, complete the following: N/A
D. Did you appeal the decision to the National Appeals Board/U.S. Parole Commission?:
No.

E. If your application concerns an immigration matter, complete the following: N/A

IV. GROUNDS FOR RELIEF:

Ground One: | am being deprived of my due process rights.

Supporting FACTS: | had my initial appearance on July 24th, 2020 and as of today,
November 5th, 2020 a preliminary examination has not been conducted. The Commissioner is
not appointing me counsel and has stated on the record that he was going to make me
represent myself. The Statutory right to a timely preliminary hearing has been violated and |
have not had the opportunity to discuss my case with an attorney and been in custody for well
over 100 days.

Ground Two: | am being deprived of my right to counsel.
Supporting FACTS: | have been formally without an attorney since September 24th,
2020 (over 40 days). Hilary Edwards withdrew on August 19th, 2020 for a conflict of interest
and | did not get another attorney appointed until September 9th, 2020. On September 24th,
2020, attorney Terry Rose withdrew and | have been without an attorney ever since. After | did
not agree to toll the time, Commissioner Loren Keating advised me that he was going to make
me represent myself.-

Ground Three: Commissioner Loren Keating is abusing his power and discretion.
Supporting FACTS: Commissioner Loren Keating told me on the record, on two seperate
occasions (August 19th, 2020 and September 24th, 2020), that if | wanted an attorney to
represent me, | HAD to toll the time for a preliminary hearing. On October 20th, 2020, when |

3

Case 2:20-cv-01693-PP Filed 11/10/20 Page 3 of 5 Document 1
 

still did not have an attorney appointed, Commissioner Keating asked if !.would toll the time
and when | said no, he proceeded to yell at me and told me that he was going to force me to
represent myself since | would not agree to toll the time. | have sent in numerous letter
expressing my concern that | need a laywer.

Ground Four: | have attempted to contact the Chief Judge, Jason A. Rossell, with all of
my concerns but | have not recieved a response other than a response informing why my
request for DNA was denied.

Supporting FACTS: | sent in letters to Judge Jason A. Rossell, Chief Judge of the 2nd
District, on October 7th, 20th, and 25th, 2020 and November 1st, 2020 regarding my all of my
concerns. It has been a few weeks and still have not recieved any response other than the
letter when | asked why they were ignoring my request for fingerprints and DNA.

Ground Five: | have not had the chance to be heard and do not have an attorney
appointed in regards to my revocation.

Supporting FACTS: | have not had any type of hearing in regards to my revocation and
no attorney is currently representing me and | cannot afford an attorney.

V. REQUEST FOR RELIEF:

| would like to be discharged from the custody of Kenosha County Sheriff's Department.
| have. been asking repeatidly for an attorney but the court has made it clear that they are only
leaving it up to the public defenders office.

VI. DECLARATION UNDER PENALTY OF PERJURY:

|, the undersigned, hereby declare under penalty of perjury that the foregoing
information is true and correct.

Signed this ~J// _ dayof Movernber 2020.

 

Signature of Appficant

Case 2:20-cv-01693-PP Filed 11/10/20 Page 4o0f5 Document 1
 

UNITED STATES DISTRICT COURT 9:
EASTERN DISTRICT O§ W Reh cT wl

 

AUSTIN F. JAHNKE, mmnovio Pb 2
Plaintiff or Petitioner, AT -
Jacket ID #:61867 CLERK OF COURT
Kenosha County Detention Center 2 0-6-2169 3
: Case No.
VS.

KENOSHA COUNTY SHERIFF'S DEPARTMENT,
and DEPARTMENT OF CORRECTIONS,
Respondent(s).

 

AUTHORIZATION FOR RELEASE OF INSTITUTIONAL ACCOUNT INFORMATION
AND PAYMENT OF THE FILING FEE

 

|, Austin F. Jahnke, #61867, hereby authorize the court to obtain from the agency
having custody of me, information about my institutional trust account, including balances,
deposits, and withdrawals over the prior six months.

| further. authorize the agency or facility having custody of me to continue to disclose
information about my institutional trust account, including balances, deposits, and withdrawals
to the court until the filing fee in this matter is paid in full.

| further authorize the agency or facility having custody of me to withdraw funds from my
institutional trust account in accordance with 28 U.S.C. § 1915 and to forward these funds to
the court for payment of any filing fee. ,

wonne L- Date: jt [os / JO

This form does not need to be notorized.

“Case 2:20-cv-01693-PP Filed 11/10/20 Page 50f5 Document 1
